Exhibit 10.2

 

second AMENDED AND RESTATED Employment Agreement

This Second Amended and Restated Employment Agreement (the “Agreement”) is
entered into on and effective as of November 5, 2019 (the “Effective Date”), by
and between Jodi Taylor  (the “Executive”) and The Container Store Group, Inc.
(formerly known as TCS Holdings, Inc.), a Delaware corporation (“Parent”), and
any of its subsidiaries and affiliates as may employ the Executive from time to
time (collectively, and together with any successor thereto, the “Company”).

 

RECITALS

 

WHEREAS, the Company and the Executive are currently parties to that certain
Amended and Restated Employment Agreement entered into on and effective as of
January 22, 2019 (the “Prior Agreement”);

 

WHEREAS, the Company desires to assure itself of the continued services of the
Executive by engaging the Executive to perform services on the terms and subject
to the conditions set out in this Agreement;

 

WHEREAS, the Executive desires to provide services to the Company on the terms
and subject to the conditions set out in this Agreement; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement and
this Agreement shall supersede the Prior Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

ARTICLE I.

DefinED TERMS

1.1 Previously Defined Terms.  As used herein, each term defined in the first
paragraph and recitals of this Agreement shall have the meaning set forth above.

1.2 Definitions.  As used herein, the following terms shall have the following
respective meanings:

(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person. As used in the preceding sentence, “control” has the meaning given such
term under Rule 405 of the Securities Act of 1933, as amended.

(b) “Annual Base Salary” has the meaning set forth in Section 3.1.  

(c) “Annual Bonus” has the meaning set forth in Section 3.2.



 

US-DOCS\111599088.1



(d) “Board” means the Board of Directors of the Parent.

(e) The Company shall have “Cause” to terminate the Executive’s employment
hereunder upon the occurrence of any one or more of the following events:  (i) a
material breach by the Executive of any material provision of this Agreement
which is not corrected by the Executive within thirty (30) days after receipt of
written notice from the Company specifying such breach, to the extent such
breach is capable of cure; (ii) the Executive’s conviction of, or entry by the
Executive of a guilty or nolo contendere plea to, the commission of a felony or
a crime involving moral turpitude, other than vicarious liability or traffic
violations; (iii) the Executive’s intentional breach of Company policies
constituting theft or embezzlement from the Company or any of its customers or
suppliers; or (iv) the Executive’s gross neglect or intentional misconduct in
connection with the performance of any material portion of the Executive’s
duties (which, in the case of the Executive’s gross neglect, is not corrected by
the Executive within thirty (30) days after receipt of written notice from the
Company specifying such neglect, to the extent that such neglect is capable of
cure).

(f) “CFO Transition Date” has the meaning set forth in Section 2.3.

(g) “Change in Control”  has the meaning set forth in the Company’s Amended and
Restated 2013 Incentive Award Plan, provided that such event also constitutes a
“change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5).

(h) “Change in Control Period” means the period beginning on the date of a
Change in Control and ending on the second (2nd)  anniversary of such Change in
Control.

(i) “Compensation Committee” means the Compensation Committee of the Board.

(j) “Competitive Business” has the meaning set forth in Section 6.1.

(k) “Continuation Period” has the meaning set forth in Section 5.2.

(l) “Date of Termination” means: (i) if the Executive’s employment is terminated
by her death, the date of her death; (ii) if the Executive’s employment is
terminated pursuant to Sections 4.1(b)–(f), either the date indicated in the
Notice of Termination or the date specified by the Company pursuant to Section
4.2, whichever is earlier; or (iii) if the Executive’s employment is terminated
due to the expiration of the Term under Section 2.2, the date of expiration of
the then-current Term.

(m) “Disability” means the Executive’s incapacity to perform the essential
duties of her position for any six (6) months (whether or not consecutive)
during any twelve (12) month period due to the Executive’s physical or mental
illness, as determined by a physician mutually acceptable to, and agreed to in
good faith by, a majority of the Board and the Executive.

(n) “Equity Award” has the meaning set forth in Section 4.3.



2

US-DOCS\111599088.1



(o) “Fiscal Year” means the fiscal year of the Company, as in effect from time
to time.

(p) The Executive shall have “Good Reason” to resign from her employment
hereunder upon the occurrence of any one or more of the following events without
her prior written consent:  (i) an adverse change in the Executive’s title or
reporting line or the Executive’s material duties, authorities or
responsibilities (provided that in no event shall the Executive’s ceasing to
serve as the Company’s Chief Financial Officer as contemplated by Section 2.3
constitute Good Reason); (ii) the assignment to the Executive of duties
materially inconsistent with her position; (iii) a material breach by the
Company of any material provision of this Agreement; (iv) a reduction of the
Executive’s Annual Base Salary or benefits hereunder (other than any such
reduction by no more than 10% of the Executive’s Annual Base Salary which is
part of, and generally consistent with, a general reduction affecting other
similarly situated executives of the Company) or Annual Bonus opportunity (it
being understood that the Performance Targets shall be determined annually by
the Board); (v) failure of the Company to pay any portion of the Annual Base
Salary or Annual Bonus otherwise payable to the Executive or to provide the
benefits set forth in Section 3.4 (other than as provided in clause (iv) above);
or (vi) the Company’s requiring the Executive to be headquartered at any office
or location more than fifty (50) miles from Coppell, Texas, except for required
travel on the Company’s business to an extent substantially consistent with the
Executive’s present business travel obligations; provided,  however, that
notwithstanding any of the foregoing the Executive may not resign from her
employment for Good Reason unless: (A) the Executive provides the Company with
at least sixty (60) days prior written Notice of Termination of her intent to
resign for Good Reason and (B) the Company has not corrected the circumstances
constituting Good Reason prior to the Date of Termination specified in the
Notice of Termination;  provided that such Notice of Termination may not be
given later than ninety (90) days after the initial occurrence of the event
constituting Good Reason.

(q) “Health Gross-Up Payment” means an additional amount equal to the federal,
state and local income and payroll taxes that the Executive incurs on each
monthly Health Payment. 

(r) “Health Payment” means the monthly premium amount paid by the Executive
pursuant to Section 5.2. 

(s) “Incumbent Board” has the meaning set forth in Section 1.2(g).

(t) “Notice of Termination” has the meaning set forth in Section 4.2.  

(u) “Performance Target” has the meaning set forth in Section 3.2.

(v) “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

(w) “Post-Expiration Continuation Period” has the meaning set forth in Section
5.3.



3

US-DOCS\111599088.1



(x) “Proprietary Information” has the meaning set forth in Section 7.1.

(y) “Restricted Period” has the meaning set forth in Section 6.1.

(z) “Section 409A” means Section 409A of the United States Internal Revenue Code
of 1986, as amended, and the Department of Treasury regulations and other
interpretive guidance issued with respect thereto.

(aa) “Successor Entity” has the meaning set forth in Section 1.2(g).

(bb) “Term” has the meaning set forth in Section 2.2.

ARTICLE II.

Employment

2.1 Employment of Executive.  The Company hereby agrees to continue to employ
the Executive, and the Executive agrees to remain in the employ of the Company,
on the terms and subject to the conditions herein provided. 

2.2 Term.  The term of employment under this Agreement (the “Term”) shall be for
the period beginning on the Effective Date and ending on March 1, 2021, unless
earlier terminated as provided in Section 4.1.

2.3 Position and Duties.   During the Term, the Executive shall serve as the
Company’s Chief Financial Officer, Chief Administrative Officer and Secretary
until a mutually agreed upon date after March 1, 2020 but before September 1,
2020, (the “CFO Transition Date”), and the Company’s Chief Administrative
Officer and Secretary from the CFO Transition Date until the end of the Term, in
each case with such customary responsibilities, duties and authority as may from
time to time be assigned to the Executive by the Board.  Such duties,
responsibilities and authority may include services for one or more subsidiaries
or Affiliates of the Company.  The Executive shall report to the Chief Executive
Officer.  The Executive shall devote substantially all her working time and
efforts to the business and affairs of the Company.  The Executive agrees to
observe and comply with the Company’s rules and policies, as the same may be
adopted and amended from time to time.

ARTICLE III.

Compensation and Related Matters

3.1 Annual Base Salary.  During the Term, the Executive shall receive a base
salary at an initial rate of $600,000 per annum, which shall be paid in
accordance with the customary payroll practices of the Company, subject to
review annually for possible increase, but not decrease (other than any decrease
that would not constitute Good Reason), in the Board’s discretion (the “Annual
Base Salary”).

3.2 Annual Bonus. With respect to each Fiscal Year that ends during the Term,
the Executive shall be eligible to receive an annual cash bonus (the “Annual
Bonus”) based upon Company annual EBITDA and/or other financial and
non-financial performance targets (the “Performance Targets”), established by
the Board; provided that if any such Performance Target

4

US-DOCS\111599088.1



is based on Company annual EBITDA, EBITDA shall be determined in the same
manner, and with the same adjustments, as Consolidated EBITDA (as defined in the
Credit Agreement, entered into as of April 6, 2012, among the Company, the
Guarantors (as defined therein) party thereto, the Lenders (as defined therein),
JPMorgan Chase Bank, N.A., and the other parties thereto, as amended from time
to time (the “Credit Agreement”)), is determined for purposes of the Credit
Agreement.  The target Annual Bonus shall be 85% of the Annual Base Salary and
the maximum Annual Bonus shall be 150% of the Annual Base Salary.  The amount of
the Annual Bonus shall be based upon the Company’s attainment of the Performance
Targets, as determined by the Board (or any authorized committee of the
Board).  If the percentile level of achievement of a Performance Target is
between two levels, the amount earned shall be determined on the basis of a
straight-line interpolation between such levels.  Each such Annual Bonus shall
be payable within thirty (30) days following the completion of the audited
financials for the Fiscal Year to which such Annual Bonus relates, but in any
event within the period required by Section 409A such that it qualifies as a
“short-term deferral” pursuant to Section 1.409A-1(b)(4) of the Department of
Treasury Regulations.   Notwithstanding the foregoing, except as set forth in
Article V, no bonus shall be payable with respect to any Fiscal Year unless the
Executive remains continuously employed with the Company during the period
beginning on the Effective Date and ending on the last day of such Fiscal Year;
 provided,  however, that the Executive shall remain eligible to receive the
Annual Bonus for Fiscal Year 2020, subject to the achievement of the Performance
Targets and the other terms of this Section 3.2, provided that the Executive
remains continuously employed with the Company during the period beginning on
the Effective Date and ending on the last day of the Term.     

3.3 Annual Equity-Based Compensation.    From and after the Effective Date, the
amount and form of Executive’s annual equity awards and the applicable
performance targets thereunder shall be determined in or prior to the applicable
Fiscal Years.  If the percentile level of achievement of a performance target is
between two levels, the amount earned shall be determined on the basis of a
straight-line interpolation between such levels.

3.4 Benefits.  During the Term, the Executive shall be entitled to the following
benefits: (a) participation in the Company’s employee health and welfare benefit
plans and programs and arrangements which are applicable to the Company’s senior
executives as may be adopted by the Company from time to time, subject to the
terms and conditions of the applicable employee benefit plan, program or
arrangement, and (b) indemnification and/or directors and officers liability
insurance coverage insuring the Executive against insurable events which occur
while the Executive is a director or executive officer of the Company, on terms
and conditions that are comparable to those then provided to other current or
former directors or executive officers of the Company.

3.5 Vacation and Holidays.  During the Term, the Executive shall be entitled to
paid vacation and holidays in accordance with the Company’s policies applicable
to senior executives of the Company, provided that the Executive shall be
entitled to paid vacation of no less than four (4) weeks for each full Fiscal
Year during the Term.  Any vacation shall be taken at the reasonable and mutual
convenience of the Company and the Executive.



5

US-DOCS\111599088.1



3.6 Expenses.  During the Term, the Company shall reimburse the Executive for
all reasonable travel and other business expenses incurred by her in the
performance of her duties to the Company in accordance with the Company’s
expense reimbursement policy. 

3.7 Lifetime Executive Discount.  During the Term and following the Date of
Termination, the Executive shall be entitled to a sales discount on the
Company’s products that is the same as the sales discount afforded to executives
of the Company (as may be modified from time to time).

ARTICLE IV.

Termination

4.1 Circumstances.  During the Term, the Executive’s employment hereunder may be
terminated by the Company or the Executive, as applicable, without any breach of
this Agreement only under the following circumstances:

(a) Death.  The Executive’s employment hereunder shall terminate upon her death.

(b) Disability.  If the Executive has incurred a Disability, the Company may
terminate the Executive’s employment due thereto.    

(c) Termination for Cause.  The Company may terminate the Executive’s employment
for Cause.

(d) Termination without Cause.  The Company may terminate the Executive’s
employment without Cause.

(e) Resignation for Good Reason.  The Executive may resign from her employment
for Good Reason.

(f) Resignation without Good Reason.  The Executive may resign from her
employment without Good Reason.

4.2 Notice of Termination.  Any termination of the Executive’s employment by the
Company or by the Executive pursuant to Section 4.1 (other than termination due
to death pursuant to Section 4.1(a)) shall be communicated by a written notice
to the other party hereto.  Such written notice (a “Notice of Termination”)
shall: (a) indicate the specific termination provision in this Agreement relied
upon; and (b) specify a Date of Termination which, (i) if submitted by the
Executive, shall be at least sixty (60) days, but no more than six (6) months,
following the date of such notice and (ii) if submitted by the Company in
connection with a termination of employment by the Company without Cause, shall
be at least thirty (30) days following the date of such notice. Notwithstanding
the foregoing, the Company may, in its sole discretion, change the Executive’s
proposed Date of Termination to any date following the Company’s receipt of the
Executive’s Notice of Termination and prior to the date specified in such Notice
of Termination.  A Notice of Termination submitted by the Company in connection
with a termination of employment by the Company for Cause may provide for a Date
of Termination on the date the Executive receives the Notice of Termination, or
any date thereafter

6

US-DOCS\111599088.1



chosen by the Company in its sole discretion; provided that, notwithstanding the
foregoing, any Notice of Termination submitted by the Company in connection with
a termination of the Executive’s employment for Cause within the meaning of
Section 1.2(e)(i) (due to the Executive’s material breach of any material
provision of this Agreement) or Section 1.2(e)(iv) (due to the Executive’s gross
neglect in connection with the performance of any material portion of the
Executive’s duties) shall indicate a Date of Termination that is at least thirty
(30) days following the date of such notice, provided that such breach is
capable of cure.  The failure by the Company or the Executive to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Cause, Good Reason or Disability shall not waive any right of the
Company or the Executive hereunder or preclude the Company or the Executive from
asserting such fact or circumstance in enforcing the Company’s or the
Executive’s rights hereunder; provided that a Notice of Termination submitted by
the Executive of her intent to resign for Good Reason may not be given later
than 90 days after the initial occurrence of the event constituting Good Reason.

4.3 Company Obligations upon Termination.  Upon termination of the Executive’s
employment, the Executive (or, in the event of Executive’s death, such person as
the Executive shall designate prior to the Executive’s death in a written notice
to the Company or, if no such person is designated, the Executive’s estate)
shall be entitled to receive: (a) any amount of the Annual Base Salary through
the Date of Termination not theretofore paid; (b) any reimbursement of expenses
incurred through the Date of Termination owing to the Executive under Section
3.6; (c) any accrued but unused vacation pay owed to the Executive pursuant to
Section 3.5; and (d) any amount arising from the Executive’s participation in,
or benefits under, any employee benefit plans, programs or arrangements under
Section 3.4, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements (including,
if applicable, any death benefits).   Except as otherwise set forth in Sections
5.1, 5.2 and 5.3 below, the payments and benefits described in this Section 4.3
shall be the only payments and benefits payable in the event of the Executive’s
termination of employment for any reason (other than, for the avoidance of
doubt, any payments or benefits to which the Executive is entitled by virtue of
her being a stockholder of the Company) and any equity-based awards (each, an
“Equity Award”) the Executive holds on the Date of Termination shall be treated
as provided in the applicable plan or award agreement.  The amounts in
subsections (a)-(c) above shall be paid within sixty (60) days after the Date of
Termination or, if earlier, on or before the time required by law, but in any
event within the period required by Section 409A such that it qualifies as a
“short-term deferral” pursuant to Section 1.409A-1(b)(4) of the Department of
Treasury Regulations. 

ARTICLE V.

Severance Payments

5.1 Termination due to Death.  If the Executive’s employment is terminated
pursuant to Section 4.1(a) due to the Executive’s death, then, notwithstanding
the last sentence of Section 3.2, in addition to the amounts set forth in
Section 4.3, (a) all unvested Equity Awards that, on and following the date of
grant, were subject to only service-based vesting held by the Executive
immediately prior to the Date of Termination shall, as of the Date of
Termination, become vested and exercisable, subject to the terms and conditions
of the applicable equity plan and equity award agreement(s) (other than those
relating to vesting or forfeiture upon

7

US-DOCS\111599088.1



termination of employment), (b) all unvested performance-based restricted share
awards held by the Executive immediately prior to the Date of Termination for
which the applicable performance period has ended shall, as of the Date of
Termination, vest in the amount determined based on the actual level of
achievement of the performance targets, subject to the terms and conditions of
the applicable equity plan and equity award agreement(s) (other than those
relating to vesting or forfeiture upon termination of employment), and (c) the
Company shall pay to the Executive (or to such person as the Executive shall
designate prior to the Executive’s death in a written notice to the Company or,
if no such person is designated, the Executive’s estate) a prorated amount of
the Annual Bonus for the Fiscal Year in which the Date of Termination occurs
that the Executive would have received to the extent she remained employed
through the end of the Fiscal Year in which the Date of Termination occurred
based on the Company’s actual attainment of the applicable Performance Targets
(prorated based on the number days that the Executive is employed by the Company
during the Fiscal Year in which the Date of Termination occurs), payable at the
same time such Annual Bonus would have been paid had the Executive remained
employed through the end of the Fiscal Year in which the Date of Termination
occurs but in any event within the period required by Section 409A such that it
qualifies as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of the
Department of Treasury Regulations (but in no event earlier than January 1, or
later than December 31, of the calendar year immediately following the calendar
year in which the Date of Termination occurs). 

5.2 Termination without Cause; Resignation for Good Reason; Due to Disability.
If (a) the Executive’s employment is terminated by the Company without Cause
pursuant to Section 4.1(d) or due to Disability pursuant to Section 4.1(b), or
(b) the Executive resigns from her employment for Good Reason pursuant to
Section 4.1(e), then in addition to the amounts set forth in Section 4.3, (i)
the Company shall pay the Executive an amount equal to two (2) times the sum of
(x) the Annual Base Salary as in effect immediately prior to the Date of
Termination (but prior to any reduction that constitutes Good Reason) and (y)
the greater of (I) the Annual Bonus earned by the Executive for the Fiscal Year
immediately prior to Fiscal Year in which the Date of Termination occurs, and
(II) 85% of the Annual Base Salary (prorated based on the number days that the
Executive is employed by the Company during the Fiscal Year in which the Date of
Termination occurs), payable in equal installments in accordance with the
Company’s payroll practices (disregarding, however, any past or future changes
in the Company’s payroll practices that would result in an impermissible change
in the timing of payments under this provision for purposes of Section 409A),
during the two (2)-year period beginning on the first payroll date that follows
the thirtieth (30th) day following the Date of Termination, (ii) all unvested
Equity Awards that, on and following the date of grant, were subject to only
service-based vesting held by the Executive immediately prior to the Date of
Termination shall, as of the Date of Termination, become vested and exercisable,
subject to the terms and conditions of the applicable equity plan and equity
award agreement(s) (other than those relating to vesting or forfeiture upon
termination of employment), (iii) all unvested performance-based restricted
share awards held by the Executive immediately prior to the Date of Termination
for which the applicable performance period has ended shall vest, as of the Date
of Termination, in the amount determined based on the actual level of
achievement of the performance targets, subject to the terms and conditions of
the applicable equity plan and equity award agreement(s) (other than those
relating to vesting or forfeiture upon termination of employment), (iv)  in the
event that such termination of employment occurs during a Change in Control
Period, all unvested performance-based restricted share awards held by the
Executive immediately prior to the Date

8

US-DOCS\111599088.1



of Termination for which the applicable performance period remains ongoing
shall, as of the Date of Termination, fully vest (in the amount that would have
vested had the applicable performance period been completed and maximum
performance levels achieved), and (v) during the two (2)-year period beginning
on the Date of Termination (such period, the  “Continuation Period”), the
Executive and her eligible dependents, if applicable, shall be entitled to
continued participation in the Company’s medical, health, disability and similar
welfare benefit plans in which she and her eligible dependents, if applicable,
were participating on the Date of Termination at the Company’s sole expense;
provided that if such continued participation is not permitted under such plans,
the Company shall provide to the Executive and her eligible dependents, if
applicable, substantially similar benefits during the Continuation Period;
 provided,  further, that in order to receive such continued coverage, the
Executive shall be required to pay to the Company at the same time that premium
payments are due for the month an amount equal to the full monthly premium
payments required for such coverage. The Company shall reimburse to the
Executive monthly the Health Payment no later than the next payroll date of the
Company that occurs after the date the premium for the month is paid by the
Executive.  In addition, on each date on which the monthly Health Payments are
made, the Company shall pay to the Executive the Health Gross-Up Payment.  The
COBRA health continuation period under Section 4980B of the Code shall run
concurrently with the period of continued health coverage following the
termination date.  The Health Payment paid to the Executive during the period of
time during which the Executive would be entitled to continuation coverage under
the Company’s group health plan under COBRA is intended to qualify for the
exception from deferred compensation as a medical benefit provided in accordance
with the requirements of Section 1.409A-1(b)(9)(v)(B) of the Department of
Treasury Regulations.  The Health Payment and the Health Gross-up Payment shall
be reimbursed to the Executive in a manner that complies with the requirements
of Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations. If the
Executive dies after the Executive becomes entitled to any payments pursuant to
Section 4.3, this Section 5.2 or Section 5.3, any remaining unpaid amounts shall
be paid, at the time and in the manner such payments otherwise would have been
paid to the Executive, to such person as the Executive shall designate in a
written notice to the Company (or, if no such person is designated, to her
estate).  Notwithstanding the foregoing, if, during a Change in Control Period,
(i) the Executive’s employment is terminated by the Company without Cause
pursuant to Section 4.1(d) or due to Disability pursuant to Section 4.1(b) or
(ii) the Executive resigns from her employment for Good Reason pursuant to
Section 4.1(e), then the amount provided for in (i) above shall be paid to the
Executive in one lump sum payment on the thirtieth (30th) day following the Date
of Termination.

5.3 Termination Due to Expiration of the Term.  If the Executive’s employment is
terminated due to expiration of the Term pursuant to Section 2.2,  (i) the
Company shall pay the Executive an amount equal to the sum of (x) the Annual
Base Salary as in effect immediately prior to the Date of Termination,  and (y)
the greater of (I) the Annual Bonus earned by the Executive for the Fiscal Year
immediately prior to the Fiscal Year in which the Date of Termination occurs,
and (II) 85% of the Annual Base Salary (prorated based on the number days that
the Executive is employed by the Company during the Fiscal Year in which the
Date of Termination occurs), payable in equal installments in accordance with
the Company’s payroll practices (disregarding, however, any past or future
changes in the Company’s payroll practices that would result in an impermissible
change in the timing of payments under this provision for purposes of Section
409A), during the one (1)-year period beginning on the first payroll date that

9

US-DOCS\111599088.1



follows March 31, 2021,  (ii) all unvested Equity Awards that, on and following
the date of grant, were subject to only service-based vesting held by the
Executive immediately prior to the Date of Termination shall, as of the Date of
Termination, become vested and exercisable, subject to the terms and conditions
of the applicable equity plan and equity award agreement(s) (other than those
relating to vesting or forfeiture upon termination of employment), (iii) all
unvested performance-based restricted share awards held by the Executive
immediately prior to the Date of Termination for which the applicable
performance period has ended shall, as of the Date of Termination, vest in the
amount determined based on the actual level of achievement of the performance
targets, subject to the terms and conditions of the applicable equity plan and
equity award agreement(s) (other than those relating to vesting or forfeiture
upon termination of employment), and (iv) during the two (2)-year period
beginning on March 1, 2021 (such period, the “Post-Expiration Continuation
Period”), the Executive and her eligible dependents, if applicable, shall be
entitled to continued participation in the Company’s medical, health, disability
and similar welfare benefit plans in which she and her eligible dependents, if
applicable, were participating on March 1, 2021 at the Company’s sole expense;
provided that if such continued participation is not permitted under such plans,
the Company shall provide to the Executive and her eligible dependents, if
applicable, substantially similar benefits during the Post-Expiration
Continuation Period; provided,  further, that in order to receive such continued
coverage, the Executive shall be required to pay to the Company at the same time
that premium payments are due for the month an amount equal to the full monthly
premium payments required for such coverage. The Company shall reimburse to the
Executive monthly the Health Payment no later than the next payroll date of the
Company that occurs after the date the premium for the month is paid by the
Executive.  In addition, on each date on which the monthly Health Payments are
made, the Company shall pay to the Executive the Health Gross-Up Payment.  The
COBRA health continuation period under Section 4980B of the Code shall run
concurrently with the period of continued health coverage following the
termination date.  The Health Payment paid to the Executive during the period of
time during which the Executive would be entitled to continuation coverage under
the Company’s group health plan under COBRA is intended to qualify for the
exception from deferred compensation as a medical benefit provided in accordance
with the requirements of Section 1.409A-1(b)(9)(v)(B) of the Department of
Treasury Regulations.  The Health Payment and the Health Gross-Up Payment shall
be reimbursed to the Executive in a manner that complies with the requirements
of Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations.
 Notwithstanding the foregoing, if the Executive’s employment is terminated due
to expiration of the Term pursuant to Section 2.2 during a Change in Control
Period, then the amount provided for in (i) above shall be paid to the Executive
in one lump sum payment on the thirtieth (30th) day following the Date of
Termination.   

5.4 Section 409A.  Notwithstanding any provision to the contrary in this
Agreement, no cash payments or other benefits described in Sections 5.2 or
5.3 will be paid or made available to the Executive unless the Executive’s
termination of employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations, and
unless, on or prior to the thirtieth (30th) day following the Date of
Termination, (a) the Executive shall have executed a waiver and release of
claims in the form attached as Exhibit A hereto, and (b) such release shall not
have been revoked by the Executive prior to such thirtieth (30th)
day.  Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed at the time of her separation from service to be a

10

US-DOCS\111599088.1



“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which the Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then
such portion of the Executive’s termination benefits shall not be provided to
the Executive prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Executive’s “separation from service” with
the Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A of the Code) or (ii) the date of the Executive’s
death.  Upon the expiration of the applicable deferral period under Section
409A(a)(2)(B)(i) of the Code, all payments deferred pursuant to Section 5.2 or
5.3 shall be paid in a lump sum to the Executive, and any remaining payments due
under this Agreement shall be paid as otherwise provided herein.  For the
avoidance of doubt, no payments or benefits shall be payable under Section
5.2 in the event of the Executive’s termination of employment due to expiration
of the Term under Section 2.2. 

5.5 Survival.  The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto that shall have accrued prior to such
expiration or termination or that by their express terms survive the expiration
or termination of the Term.

ARTICLE VI.

Non-Competition; Non-Solicitation

6.1 Non-Competition Obligation.  The Executive shall not, at any time during the
period commencing on the Effective Date and ending on the second (2nd)
anniversary of the Date of Termination (the “Restricted Period”), directly or
indirectly, enter the employ of, or render any services to, any Person engaged
in any business in North America or anywhere in the world in which the Company
conducts business as of the Date of Termination (a) which derives more than
fifteen percent (15%) of its consolidated revenues from the marketing or
distribution of products sold by the Company, (b) which participates in the
manufacturing or design of modular or component shelving or drawer systems or
other material products of Elfa International AB and its subsidiaries, or (c)
which, as of the Date of Termination, the Board (including any committee
thereof) or senior management of the Company has taken active steps to engage in
or acquire (any such business, a “Competitive Business”); and the Executive
shall not become interested in any such Competitive Business, directly or
indirectly, as an individual, partner, shareholder, director, officer,
principal, agent, employee, trustee, consultant, or in any other relationship or
capacity; provided,  however, that nothing contained in this Section 6.1 shall
be deemed to prohibit the Executive from working for another retail
organization, provided that the Executive is not engaged in any aspect of the
business of such retail organization (including, but not limited to, starting
any division or other segment of such retail organization in a Competitive
Business), whether in a supervisory, consultative or other capacity, relating to
a Competitive Business.  For the avoidance of doubt, the Executive’s position as
a senior executive officer of a retail organization, of which a Competitive
Business is an immaterial aspect of its general retail business, shall not be
prohibited by, or constitute a violation of, the terms of this Section 6.1;
 provided that the Executive does not participate in any day-to-day operations
or in any strategic or other decisions relating to the conduct of such retail
organization as it relates to a Competitive Business and, to the extent
necessary, has delegated such responsibilities to other management personnel of
such retail organization.  It is expressly agreed that nothing contained in this
Section 6.1 shall be deemed to prohibit the Executive from acquiring, solely as
an

11

US-DOCS\111599088.1



investment, up to five percent (5%) of the outstanding shares of capital stock
of any public corporation or working for a retail organization, provided that
the Executive is not, directly or indirectly, engaged in a business relating to
a Competitive Business.

6.2 Non-Solicitation Obligation.  The Executive shall not, at any time during
the Restricted Period,  for her benefit or for the benefit of any other Person,
solicit the employment or services of, or hire (or cause any Person to so
solicit or hire), any person who upon the termination of the Executive’s
employment hereunder, or within twelve (12) months prior thereto, was (a)
employed by the Company or (b) a consultant to the Company. The restrictions in
this Section 6.2 shall not apply to (i) general solicitations that are not
specifically directed to employees of or consultants to the Company, (ii) at the
request of a former employee, serving as an employment reference for such former
employee or (iii) solicitations or hirings of former employees of the Company
whose employment was terminated by the Company without “Cause” or who terminated
their employment for “Good Reason” (as such terms are defined in the applicable
employment agreement or, in the absence of such an agreement, as determined by a
majority of the Board in its good faith discretion).

6.3 Definition.  As used in this Article VI, the term “Company” shall include
the Company (as defined in the preamble hereof) and any of its direct or
indirect subsidiaries.

6.4 Amendment.  The provisions contained in Sections 6.1 and 6.2 may be altered
and/or waived only with the prior written consent of a majority of the Board or
the Compensation Committee.

ARTICLE VII.

Nondisclosure of Proprietary Information

7.1 Nondisclosure.  Except as required in the faithful performance of the
Executive’s duties hereunder or pursuant to Section 7.3, the Executive shall,
during the Term and after the Date of Termination, maintain in confidence and
shall not directly or indirectly, use, disseminate, disclose or publish, or use
for her benefit or the benefit of any Person, any confidential or proprietary
information or trade secrets of or relating to the Company, including, without
limitation, information with respect to the Company’s operations, processes,
protocols, products, inventions, business practices, finances, principals,
vendors, suppliers, customers, potential customers, marketing methods, costs,
prices, contractual relationships, regulatory status, compensation paid to
employees or other terms of employment (“Proprietary Information”), or deliver
to any Person any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information.  The Executive’s
obligation to maintain and not use, disseminate, disclose or publish, or use for
her benefit or the benefit of any Person any Proprietary Information after the
Date of Termination shall continue so long as such Proprietary Information is
not, or has not by legitimate means become, generally known and in the public
domain (other than by means of the Executive’s direct or indirect disclosure of
such Proprietary Information) and continues to be maintained as Proprietary
Information by the Company.  The parties hereby stipulate and agree that as
between them, the Proprietary Information identified herein is important,
material and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).    Notwithstanding anything
herein to the contrary, during the Term and following the Date of Termination,
each of

12

US-DOCS\111599088.1



the Executive and the Company shall retain the right to use the seven
“Foundation Principles” described in the Company’s news release, dated as of
January 10, 2005 (with “Communication Is Leadership” having been added in 2008),
without payment of royalties or other consideration, and nothing in this
Agreement shall have any effect on the ownership of such Foundation Principles
as of the Effective Date. 

7.2 Return of Proprietary Information.  Upon termination of the Executive’s
employment with the Company for any reason, the Executive shall promptly deliver
to the Company all Proprietary Information in the Executive’s possession,
including without limitation all correspondence, drawings, manuals, letters,
notes, notebooks, reports, programs, plans, proposals, financial documents, or
any other documents concerning the Company’s customers, business plans,
marketing strategies, products or processes.  Notwithstanding anything to the
contrary in this Section 7.2 or in Section 7.1, the Executive shall be entitled
to retain and disclose to the Executive’s counsel, financial or other
professional advisors and to the Executive’s immediate family (provided that
such advisors and family members agree to the restrictions in Section 7.1 with
respect to such information): (a) information showing the Executive’s equity
awards or other compensation or relating to expense reimbursements, (b) copies
of employee benefit and compensation plans, programs, agreements and other
arrangements of the Company in which the Executive was a participant or covered
and (c) compensation information that the Executive reasonably believes the
Executive requires for the Executive’s personal tax preparation.

7.3 Response to Legal Process; Contents of Book.  Notwithstanding Section 7.1,
(a) the Executive may respond to a lawful and valid subpoena or other legal
process relating to the Company or its business or operations; provided that the
Executive shall: (i) give the Company the earliest possible notice thereof; (ii)
as far in advance of the return date as possible, at the Company’s sole cost and
expense, make available to the Company and its counsel the documents and other
information sought; and (iii) at the Company’s sole cost and expense, assist
such counsel in resisting or otherwise responding to such process, (b) the
Executive’s reporting of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation shall not violate or constitute
a breach of this Agreement, and (c) the disclosure of information, including
Proprietary Information, in the Book (as defined in the Indemnification and Hold
Harmless Agreement by and between Parent and Kip Tindell, dated as of June 13,
2012) authored by Kip Tindell shall not violate or constitute a breach of this
Agreement.

7.4 Non-Disparagement. 

(a) The Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives, members
or Affiliates, either orally or in writing, at any time; provided that the
Executive may confer in confidence with her legal representatives and make
truthful statements as required by law.

(b) The Company agrees to instruct the members of the Board and the executive
officers of the Company not to disparage the Executive, either orally or in
writing, at

13

US-DOCS\111599088.1



any time; provided that the Company may confer in confidence with its legal
representatives and make truthful statements as required by law.

7.5 Company Definition. As used in this Article VII, the term “Company” shall
include the Company (as defined in the preamble hereof), its parent, related
entities, and any of its direct or indirect subsidiaries.

7.6 Exceptions.  The Executive acknowledges that the Company has provided the
Executive with the following notice of immunity rights in compliance with the
requirements of the Defend Trade Secrets Act of 2016:  (i) the Executive shall
not be held criminally or civilly liable under any U.S. federal or state trade
secret law for the disclosure of Proprietary Information that is made in
confidence to a U.S. federal, state or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law; (ii) the Executive shall not be held criminally or civilly
liable under any U.S. federal or state trade secret law for the disclosure of
Proprietary Information that is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal; and (iii) if the
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Executive may disclose the Proprietary
Information to the Executive’s attorney and use the Proprietary Information in
the court proceeding, if the Executive files any document containing the
Proprietary Information under seal, and does not disclose the Proprietary
Information, except pursuant to court order.  However, under no circumstance
will the Executive be authorized to disclose any information covered by
attorney-client privilege or attorney work product of the Company without prior
written consent of the Company’s General Counsel or other officer designated by
the Company. 

ARTICLE VIII.

REMEDIES

8.1 Acknowledgement; Blue Pencil.  The Executive acknowledges and agrees that
the benefits and payments provided under this Agreement represent adequate
consideration for the Executive’s agreement to be bound by the restrictive
covenants set forth in Articles VI and VII, and that the Executive’s agreement
to be bound by such restrictive covenants is a material inducement to the
Company’s entering into this Agreement.  In the event, however, that any
restrictive covenant set forth in Articles VI or VII shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it is the intention of
the Executive and Company that it will be interpreted to extend only over the
maximum period of time for which it may be enforceable, and/or over the maximum
geographical area as to which it may be enforceable and/or to the maximum extent
in all other respects as to which it may be enforceable, all as determined by
such court in such action.

8.2 Injunctive Relief.  The Executive acknowledges and agrees that a breach of
the covenants contained in Articles VI or VII will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate.  Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Articles VI or VII, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to

14

US-DOCS\111599088.1



specific performance and injunctive relief without any requirement to post a
bond.  The Company acknowledges and agrees that a breach of the covenants
contained in Section 7.4(b) will cause irreparable damage to the Executive, the
exact amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate.  Accordingly, the
Company agrees that in the event of a breach of any of the covenants contained
in Section 7.4(b), in addition to any other remedy which may be available at law
or in equity, the Executive will be entitled to specific performance and
injunctive relief without any requirement to post a bond.

ARTICLE IX.

MISCELLANEOUS

9.1 Assignment.  The Company may assign its rights and obligations under this
Agreement to any entity, including any successor to all or substantially all the
assets of the Company, by merger or otherwise.  The Executive may not assign her
rights or obligations under this Agreement to any individual or entity.  This
Agreement shall be binding upon and inure to the benefit of the Company, the
Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable.

9.2 Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of New York,
without reference to the principles of conflicts of law of New York or any other
jurisdiction, and where applicable, the laws of the United States.

9.3 Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, as follows:

(a) If to the Company:

The Container Store Group, Inc.

500 Freeport Parkway

Coppell, TX 75019

ATTN:  General Counsel

 

with a copy to:

Latham & Watkins LLP

885 Third Avenue

Suite 1000

New York, NY 10022

ATTN:  Howard Sobel; Bradd Williamson

 

(b)If to the Executive, to the address set forth in the Company’s records

 



15

US-DOCS\111599088.1



or at any other address as any party shall have specified by notice in writing
to the other party.

 

9.4 Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

9.5 Entire Agreement.  As of the Effective Date, the terms of this Agreement and
the other agreements and instruments contemplated hereby or referred to herein
are intended by the parties to be the final expression of their agreement with
respect to the employment of the Executive by the Company and may not be
contradicted by evidence of (and supersede) any prior or contemporaneous
agreement (including without limitation the Prior Agreement and any term sheet
or similar agreement entered into between the Company and the Executive).  The
parties further intend that this Agreement shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

9.6 Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and a
duly authorized officer of Company and approved by a majority of the Board,
which expressly identifies the amended provision of this Agreement.  By an
instrument in writing similarly executed and approved by a majority of the
Board, the Executive or a duly authorized officer of the Company may waive
compliance by the other party or parties with any provision of this Agreement
that such other party was or is obligated to comply with or perform, provided,
 however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure to comply or conform.  No failure to
exercise and no delay in exercising any right, remedy, or power hereunder shall
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.

9.7 No Inconsistent Action.  The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement.  Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

9.8 Construction.  This Agreement shall be deemed drafted equally by both the
parties. Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the
contrary.  Also, unless the context clearly indicates to the contrary: (a) the
plural includes the singular and the singular includes the plural; (b) “and” and
“or” are each used both conjunctively and disjunctively; (c) “any,” “all,”
“each,” or “every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; (e) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and
(f) all pronouns and any

16

US-DOCS\111599088.1



variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the entities or persons referred to may
require.

9.9 Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before an
arbitrator in New York, New York in accordance with the Employment Arbitration
Rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitration award in any court having jurisdiction.
Notwithstanding the foregoing, (a) the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Articles VI or
VII of this Agreement and the Executive hereby consents that such restraining
order or injunction may be granted without requiring the Company to post a bond,
and (b) the Executive shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of Section 7.4(b) of this Agreement and the
Company hereby consents that such restraining order or injunction may be granted
without requiring the Executive to post a bond.  Only individuals who are: (i)
lawyers engaged full-time in the practice of law and (ii) on the AAA register of
arbitrators shall be selected as an arbitrator.  Within twenty (20) days of the
conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law.  It is mutually agreed that the written
decision of the arbitrator shall be valid, binding, final and non-appealable,
provided,  however, that the parties hereto agree that the arbitrator shall not
be empowered to award punitive damages against any party to such
arbitration.  The arbitrator shall require the non‑prevailing party to pay the
arbitrator’s full fees and expenses or, if in the arbitrator’s opinion there is
no prevailing party, the arbitrator’s fees and expenses shall be borne equally
by the parties thereto.  In the event action is brought to enforce the
provisions of this Agreement pursuant to this Section 9.9, the non-prevailing
parties shall be required to pay the reasonable attorney’s fees and expenses of
the prevailing parties, except that if in the opinion of the court or arbitrator
deciding such action there is no prevailing party, each party shall pay its own
attorney’s fees and expenses.

9.10 Enforcement.  In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect: (a) such
provision shall be fully severable; (b) this Agreement shall be construed and
enforced as if such invalid, illegal or unenforceable provision had never
comprised a portion of this Agreement; and (c) the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by
such invalid, illegal or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such invalid, illegal or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in substance to such invalid, illegal or unenforceable
provision as may be possible and be valid, legal and enforceable.

9.11 Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

9.12 Employee Acknowledgment.  The Executive acknowledges that she has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon

17

US-DOCS\111599088.1



any representations or promises made by the Company other than those contained
in writing herein, and has entered into this Agreement freely based on her own
judgment.

9.13 Section 409A.    

(a) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A.  Notwithstanding any provision of this Agreement to the
contrary, in the event that a majority of the Board determines that any amounts
payable pursuant to this Agreement may be subject to Section 409A, the Company
may adopt such amendments to this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to: (i) exempt such payments from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to such payments or
(ii) comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes under Section 409A;  provided that no such
amendments, policies, procedures or actions shall reduce the economic value to
the Executive of this Agreement from the value of this Agreement (without taking
into account the effect of Section 409A) prior to the adoption or taking of such
amendments, policies, procedures or actions.  No provision of this Agreement
shall be interpreted or construed to transfer any liability for failure to
comply with the requirements of Section 409A from the Executive or any other
individual to the Company or any of its Affiliates, employees or agents.

(b) To the extent that any installment payments under this Agreement are deemed
to constitute “nonqualified deferred compensation” within the meaning of Section
409A, for purposes of Section 409A (including, without limitation, for purposes
of Section 1.409A-2(b)(2)(iii) of the Department of Treasury Regulations), each
such payment that the Executive may be eligible to receive under this Agreement
shall be treated as a separate and distinct payment.

(c) To the extent that any reimbursements or corresponding in-kind benefits
provided to the Executive under this Agreement (including, without limitation,
the Health Payment and the Health Gross-Up Payment) are deemed to constitute
“deferred compensation” within the meaning of Section 409A to the Executive,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred,
and in any event in accordance with Section 1.409A-3(i)(1)(iv) of the Department
of Treasury Regulations.  The amount of any such payments or expense
reimbursements in one calendar year shall not affect the expenses or in-kind
benefits eligible for payment or reimbursement in any other calendar year, other
than an arrangement providing for the reimbursement of medical expenses referred
to in Section 105(b) of the Code, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

9.14 Cooperation.  During the Term hereof and thereafter, the Executive shall
cooperate with the Company in any disputes with third parties, internal
investigations or administrative, regulatory or judicial proceedings as
reasonably requested by the Company  and at the Company’s sole cost and expense
(including, without limitation, the Executive being available to the Company
upon reasonable notice for interviews and factual investigations, at

18

US-DOCS\111599088.1



times and on schedules that are reasonably consistent with the Executive’s other
permitted activities and commitments).

9.15 Indemnification.  To the maximum extent allowed under applicable law and
the Company’s By-Laws and other corporate organizational documents, in the event
that the Executive is a party to any threatened, pending or completed action,
suit or proceeding (other than any action, suit or proceeding arising under or
related to this Agreement or any other compensation agreement), whether civil,
criminal, administrative or investigative, by reason of the fact that she is or
was a director, officer, employee or agent of the Company, or is or was serving
at the request of the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise, the
Company shall indemnify the Executive and hold her harmless against all expenses
(including reasonable and documented attorneys’ fees and costs incurred by the
Executive), judgments, fines and amounts paid in settlement (subject to the
Company’s consent, with such consent not to be unreasonably withheld) actually
and reasonably incurred by her, as and when incurred, in connection with such
action, suit or proceeding;  provided that the Executive acted in good faith and
in a manner she reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe her conduct was unlawful.  The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Executive did not act in good faith and in
a manner which she reasonably believed to be in or not opposed to the best
interests of the Company, or that, with respect to any criminal action or
proceeding, the Executive had reasonable cause to believe that her conduct was
unlawful.  The provisions of this Section 9.15 shall not be deemed exclusive of
any other rights of indemnification to which the Executive may be entitled or
which may be granted to her, and it shall be in addition to any rights of
indemnification to which she may be entitled under any policy of insurance.
 These provisions shall continue in effect after Executive has ceased to be an
officer or director of the Company.

9.16 No Mitigation.  The Executive shall have no obligation to mitigate any
payments due hereunder.

[Signature Pages Follow]

 



19

US-DOCS\111599088.1


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE CONTAINER STORE GROUP, INC.

 

 

 

 

 

 

By:    

/s/ Melissa Reiff

 

 

 

Name: Melissa Reiff

 

Title: Chief Executive Officer

 

 

 

 

 

 



[Second Amended and Restated Employment Agreement with Jodi Taylor]

US-DOCS\111599088.1


 

 

EXECUTIVE

 

 

 

 

 

 

By:    

/s/ Jodi Taylor

 

 

 

Jodi Taylor

 

 

 

 

 

 



 

[Second Amended and Restated Employment Agreement with Jodi Taylor]

US-DOCS\111599088.1


 

EXHIBIT A

 

Form of Release Agreement

 

Jodi Taylor (the “Executive”) agrees for the Executive, the Executive’s spouse
and child or children (if any), the Executive’s heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, hereby forever to release, discharge, and covenant not to sue The
Container Store Group, Inc., a Delaware corporation (the “Company”), the
Company’s past, present, or future parent, affiliated, related, and/or
subsidiary entities, and all of their past and present directors, shareholders,
officers, general or limited partners, employees, agents, and attorneys, and
agents and representatives of such entities, and employee benefit plans in which
the Executive is or has been a participant by virtue of her employment with the
Company, from any and all claims, debts, demands, accounts, judgments, rights,
causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected, which the Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date this release (the “Release”) is executed, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever, (a) Executive’s employment with the Company or the
termination thereof or (b) Executive’s status as a holder of any securities of
the Company based on any events or circumstances arising or occurring on or
prior to the date this Release is executed, and any and all claims based on,
relating to, or arising under federal, state, or local laws, including without
limitation claims of discrimination, harassment, retaliation, wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, liability in tort, or for violation of public policy, claims of any
kind that may be brought in any court or administrative agency, any claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Securities Act of 1933, the Securities Exchange Act of 1934 (the
“Exchange Act”), the Texas Commission on Human Rights Act, the Texas
Anti-Retaliation Act, the Texas Labor Code, the Sarbanes-Oxley Act, and similar
state or local statutes, ordinances, and regulations;  provided,  however,
notwithstanding anything to the contrary set forth herein, that this general
release shall not extend to (i) benefit claims under employee pension benefit
plans in which the Executive is a participant by virtue of her employment with
the Company or to benefit claims under employee welfare benefit plans (e.g.,
claims for medical care, death, or onset of disability), (ii) accrued and vested
benefits under applicable employee benefit plans, or the Executive’s right to
continue or convert coverage under certain employee benefit plans, in accordance
with the terms of those plans and applicable law; (iii) any obligation under
this Release, or under that certain Second Amended and Restated Employment
Agreement entered into on and effective as of November 5, 2019, by and between
the Company and the Executive, assumed by any party thereto; and (iv) reporting
possible violations of federal law or regulation to, otherwise communicating
with or participating in any investigation or proceeding that may be conducted
by, or providing documents and other information, without notice to the Company,
to, any federal, state or local governmental authority, including in accordance
with the provisions of and rules promulgated under Section

 

US-DOCS\111599088.1



21F of the Exchange Act or Section 806 of the Sarbanes-Oxley Act, as each may
have been amended from time to time, or any other whistleblower protection
provisions of state or federal law or regulation.    Pursuant to 18 USC Section
1833(b), the Executive will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (x) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (y) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA).  The Executive
understands and warrants that she has been given a period of twenty-one (21)
days to review and consider this Release and such period shall not be affected
or extended by any changes, whether material or immaterial, that might be made
to this Release.  The Executive is hereby advised to consult with an attorney
prior to executing the Release.  By her signature below, the Executive warrants
that she has had the opportunity to do so and to be fully and fairly advised by
that legal counsel as to the terms of this Release.  The Executive further
warrants that she understands that she may use as much or all of her twenty-one
(21)-day period as she wishes before signing, and warrants that she has done so.

The Executive further warrants that she understands that she has seven (7) days
after signing this Release to revoke the Release by notice in writing to
_____________________________________________________________________________.  This
Release shall be binding, effective, and enforceable upon both parties upon the
expiration of this seven (7)-day revocation period without _____________ having
received such revocation, but not before such time.

 

 

*  *  *  *  *

 

 

The Executive acknowledges and agrees that this Release is a legally binding
document and the Executive’s signature will commit the Executive to its terms. 
Executive acknowledges and agrees that the Executive has carefully read and
fully understands all of the provisions of this Release and that the Executive
voluntarily enters into this Release by signing below.  Upon execution, the
Executive agrees to deliver a signed copy of this Release to .

 

____________________________________

Jodi Taylor

Date:  _______________________________

 

 

 

 

 

 

 

US-DOCS\111599088.1
